In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 18-1545
UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
                                v.

ROBERT D. TAYLOR,
                                            Defendant-Appellant.
                    ____________________

         Appeal from the United States District Court for the
          Southern District of Indiana, New Albany Division.
     No. 4:15-cr-00029-TWP-VTW-1 — Tanya Walton Pratt, Judge.
                    ____________________

  ARGUED SEPTEMBER 28, 2018 — DECIDED DECEMBER 3, 2018
                ____________________

   Before RIPPLE, SYKES, and SCUDDER, Circuit Judges.
   RIPPLE, Circuit Judge. Robert Taylor pleaded guilty to one
count of possession of child pornography, in violation of 18
U.S.C. § 2252(a)(4)(B). His plea agreement contemplated an
oﬀense level of 31, which reflected a two-level reduction be-
cause Mr. Taylor had not sought to distribute child pornogra-
phy. When the probation oﬃcer prepared the presentence re-
port, she concluded that this two-level reduction was not
available under the Guidelines. At the sentencing hearing, the
2                                                 No. 18-1545

parties stated that they had no objection to the presentence
report; the district court then accepted the probation oﬃcer’s
oﬀense level calculation of 33 and sentenced Mr. Taylor to 135
months’ imprisonment, the low end of the guidelines range
for a level 33 oﬀense.
    Mr. Taylor now contends that the Government was bound
to advocate for a sentence within the lower range contem-
plated by the plea agreement. He submits that the Govern-
ment’s advocacy for a within-Guidelines sentence based on
the corrected calculation constitutes a breach of the plea
agreement. He also contends that two enhancements con-
tained within the plea agreement are erroneous. He asks that
we remand the case for resentencing without the application
of the enhancements and permit him the option to withdraw
from the plea in its entirety.
    We aﬃrm. Under the plea agreement, the Government
was bound to advocate for a within-Guidelines sentence; it
fulfilled that obligation. The agreement has not been
breached. Further, Mr. Taylor’s stipulations in the agreement
waived his right to appeal the enhancements he now chal-
lenges. Even were we to disregard that waiver, we would con-
clude that the district court was on solid ground in imposing
sentence.
                              I
                             A.
    In early 2015, investigators seized a web server hosting
“Website A,” a website whose primary purpose was to adver-
tise and distribute child pornography. The site, which had
nearly 215,000 members, could not be accessed through ordi-
nary internet searches; instead, a user had to have received
No. 18-1545                                                   3

the URL directly from another user. Users also were required
to take numerous affirmative steps to gain access, including
downloading specific software. Once accessed, the site itself
provided additional advice regarding strategies to facilitate
anonymous communication over the internet.
    During the period in which the seized server hosted Web-
site A, investigators monitored its content and user commu-
nications. During that monitoring, a user with the handle
“stepdad69” logged in. That user had logged in to Website A
for some eighty hours in the preceding months and had ac-
cessed a large number of posts containing images and videos
of child pornography.
    The Government traced the particular IP address through
which “stepdad69” had accessed the website on particular
dates to an Airbnb. Further investigation revealed that, dur-
ing the period that “stepdad69” used that IP address, Mr. Tay-
lor had rented the Airbnb. Investigators thereafter identified
Mr. Taylor’s residence in Bedford, Indiana. They then ob-
tained and executed a search warrant for his home, which he
shared with his wife and their children. Officers located a lap-
top; Mr. Taylor identified himself as its sole user.
    Investigators also seized and searched Mr. Taylor’s smart
phone. His phone contained several files relevant to the pre-
sent appeal. One video file showed an adult male entering the
room where one of Mr. Taylor’s stepchildren, a girl then aged
fourteen, appears to be sleeping. The video zooms in on the
feet of the girl and then moves up her body. As the video pro-
gresses, her shirt is raised, exposing her stomach. Two addi-
tional image files show the same child lying asleep on a bed.
Those images, taken from above, depict an adult male penis
4                                                             No. 18-1545

touching the underside of her foot.1 At the conclusion of the
investigation, law enforcement determined that Mr. Taylor’s
media—including his computer and his phone—contained
more than 15,000 images and more than 2,000 videos of child
pornography.
                                     B.
    Mr. Taylor was charged with one count of possession of
child pornography on a device containing more than 100 im-
ages, in violation of 18 U.S.C. § 2252(a)(4)(B). He then entered
into a detailed plea agreement with the Government. The
agreement contained stipulations regarding the facts as well
as the applicability of a number of guideline provisions for
calculation of the appropriate sentence.
    The parties agreed that the base offense level under
U.S.S.G. § 2G2.2(a)(l) was 18. The parties subtracted a total of
five levels because there was no evidence of intent to distrib-
ute (2 levels, § 2G2.2(b)(1)) and for acceptance of responsibil-
ity (3 levels, § 3El.l(b)). They added eighteen levels: because
the material involved prepubescent minors (2 levels,
§ 2G2.2(b)(2)); because the material involved sadistic or mas-
ochistic conduct (4 levels, § 2G2.2(b)(4)); because the defend-
ant engaged in a pattern of activity involving sexual abuse of
a minor (5 levels, § 2G2.2(b)(5)); because the material involved
the use of a computer (2 levels, § 2G2.2(b)(6)); and because
there were more than 600 images (5 levels, § 2G2.2(b)(7)(D)).



1 At oral argument, Mr. Taylor’s attorney conceded that the genitalia cap-
tured in the photograph was Mr. Taylor’s. He contested whether his penis
touched the child’s foot, or was merely near it, but the factual basis for his
plea agreement unambiguously states that it is a touching. R.40 at 11.
No. 18-1545                                                                   5

Accordingly, the parties’ agreement calculated the total of-
fense level as 31.
    The agreement acknowledged that the stipulations “are
binding on the parties but are only a recommendation to the
Court and that the Court will determine the advisory sentenc-
ing guidelines applicable in this case.”2 It reiterated that “the
final determination concerning the applicable advisory
guideline calculation, criminal history category, and advisory
sentencing guideline range will be made by the Court.”3
Within this context, the agreement recognized that “[t]he
Government has agreed to recommend a sentence within the
advisory guideline range as determined by the Court.”4
    The Probation Office prepared a presentence investigation
report. Although it accepted most of the parties’ guidelines
calculations, it disagreed with the stipulation that Mr. Taylor
was entitled to a two-level reduction because he did not in-
tend to distribute pornographic material.5 The matter was

2   Id. at 12.
3   Id. at 3.
4   Id. at 4.
5 Mr. Taylor does not challenge the conclusion of the Probation Office on
this reduction. Mr. Taylor was sentenced under U.S.S.G. § 2G2.2. That
guideline has two possible base offense levels: 18, under subsection (a)(1),
which applies to certain enumerated offenses; and 22, under subsection
(a)(2), which applies to all other offenses related to trafficking in child por-
nography. Defendants who are sentenced to the higher base offense level
applicable under subsection (a)(2) are eligible for a two-level reduction
where there is no intent to distribute the material. See U.S.S.G.
§ 2G2.2(b)(1). Mr. Taylor was convicted of one of the enumerated offenses,
and his base offense level was therefore calculated under (a)(1) to be 18.
Accordingly, the reduction under § 2G2.2(b)(2) was not available.
6                                                  No. 18-1545

discussed at sentencing, and counsel did not object to the
changed calculation. Indeed, counsel for Mr. Taylor stated, “I
have discussed that with Mr. Taylor and he understands why
it is a 33. However, we will present evidence to the Court re-
questing a sentence within the range of a 31.”6 The district
court also repeated the language in the plea agreement that
the Government had agreed to recommend a sentence within
the guidelines range “as determined by the Court,” and
Mr. Taylor stated that he understood.7
    The district court accepted the PSR’s calculation, and the
parties’ apparent agreement with it. It determined that the re-
sulting guidelines range was 135–168 months’ imprisonment.
In arriving at the appropriate sentence, the court specifically
noted that Mr. Taylor had experienced significant tragedy
and trauma: as a toddler, Mr. Taylor had witnessed his own
mother’s murder by a former boyfriend; he had suffered
physical abuse by his father; and he was the victim of sexual
abuse by his father’s girlfriend when he was eight years old.
The court imposed a sentence of 135 months, at the low end
of the applicable range.
    Mr. Taylor’s attorney did not take an appeal within the ap-
plicable timeline. Mr. Taylor filed a motion to vacate, claiming
ineffective assistance for failure to take the appeal. He also
challenged the enhancement for engaging in a pattern of ac-
tivity involving sexual abuse of a minor. The district court de-
nied the motion in all respects and reentered judgment to re-
start the appeal deadline. Mr. Taylor now appeals.


6   R.57 at 28.
7   Id. at 16.
No. 18-1545                                                   7

                               II
                        DISCUSSION
   Mr. Taylor makes several arguments challenging his sen-
tence. First, he contends that the plea agreement bound the
Government to advocate for a sentence within the guidelines
range contemplated by the plea agreement, regardless of
whether the district court accepted its calculations. The Gov-
ernment’s ultimate advocacy for a sentence within the higher
range calculated by the Probation Office and the district court,
he contends, constitutes a breach of the plea agreement.
Mr. Taylor also maintains that two specific enhancements in-
cluded in the plea agreement and accepted by the district
court, for engaging in a pattern of activity involving sexual
abuse of a minor and for use of a computer, should not apply.
We will examine each of these contentions.
                              A.
    Mr. Taylor submits that the plea agreement bound the
Government to advocate for a sentence within the range that
would have applied had the district court agreed with the par-
ties’ stipulations regarding the applicable guideline provi-
sions and concluded that the total offense level was 31. He
relies on the provision of the agreement stating that the stip-
ulations relating to guideline provisions “are binding on the
parties.”8 Arguing in support of the district court’s decision,
the Government points to two different statements in the plea
agreement. Specifically, the Government notes that it “agreed
to recommend a sentence within the advisory guideline range
as determined by the Court” and that both parties to the


8   R.40 at 12.
8                                                             No. 18-1545

agreement acknowledged that the court was not bound by
their stipulations as to the guidelines calculation.9
    Whether a party has breached a plea agreement is a ques-
tion of law that we review de novo. United States v. Navarro,
817 F.3d 494, 499 (7th Cir. 2016). Because Mr. Taylor failed to
object at sentencing, however, our review is for plain error.
Puckett v. United States, 556 U.S. 129, 135–36 (2009) (holding
that plain error review under Federal Rule of Criminal Proce-
dure 52(b) applies to forfeited claims by a defendant that the
Government breached a plea agreement). Under that stand-
ard, a defendant must demonstrate “an error or defect,” that
is “clear or obvious,” and that “affected the [defendant’s] sub-
stantial rights.” Id. at 135. “[I]f the above three prongs are sat-
isfied, the court of appeals has the discretion to remedy the
error—discretion which ought to be exercised only if the error
‘seriously affect[s] the fairness, integrity or public reputation
of judicial proceedings.’” Id. (emphasis removed) (quoting
United States v. Olano, 507 U.S. 725, 736 (1993)).
    Mr. Taylor contends that Navarro requires reversal. In Na-
varro, as in the present case, the plea agreement contained a
promise by the Government to recommend a sentence within
the range as calculated by the district court. At Navarro’s sen-
tencing, the Government misstated the range that the court
had calculated and, accordingly, argued for a sentence in ex-
cess of the proper calculated range. In addition, although the

9 Id. at 4 (emphasis added). Mr. Taylor does not argue that the United
States breached the agreement by agreeing with the Probation Office that
the agreement miscalculated the offense level; he contends only that re-
gardless of the final calculation of offense level by the district court, the
Government was obligated to advocate for a sentence in the range of the
calculations within the agreement.
No. 18-1545                                                      9

agreement contemplated that the Government would seek to
apply an enhancement for the defendant’s management of the
assets of the conspiracy, it explicitly forbade the Government
from arguing for an upward departure on any basis. At sen-
tencing, however, the Government argued for the contem-
plated enhancement, but noted that if the court chose not to
apply it, the court could impose an upward departure based
on the same asset management.
    We concluded that the Government breached the agree-
ment both by arguing (albeit mistakenly) for a sentence out-
side the range as calculated by the court and by arguing for a
departure for asset management. Id. at 499. The first conclu-
sion emanated from the plain language of the agreement and
the clear requirement that the Government advocate for a
within-Guidelines sentence. The second conclusion, based on
the distinction between enhancements and departures,
turned on the Government’s explicit agreement not to argue
for a departure. Id. at 499–501.
    Neither of the errors made by the Government in Navarro
is present here. Pointedly, unlike the Government’s mistaken
statement of the range in Navarro, Mr. Taylor concedes that
the Government in the present case argued for a sentence
within the range that the district court calculated, fulfilling its
explicit obligation to do so under the agreement. Furthermore,
Mr. Taylor repeatedly assented, at various times during the
sentencing, to the court’s authority to determine the guide-
lines range and to the Government’s agreement to a
within-Guidelines sentence.
   The gravamen of Mr. Taylor’s argument on appeal is that
the provision in the agreement that it was “binding on the
10                                                          No. 18-1545

parties”10 was a fallacy. He characterizes the agreement as
binding only him, while freeing the Government to advocate
for a sentence in excess of the parties’ agreement. To reach his
conclusion, however, Mr. Taylor conflates distinct parts of the
parties’ agreement. First, the parties agreed to the applicabil-
ity of certain guideline provisions, including both the base of-
fense level guideline and various enhancements.11 The Gov-
ernment was not free to advocate in favor of a greater base
offense level or the application of additional enhancements;
in turn, Mr. Taylor was not free to argue for a lesser base of-
fense level or that any of the stipulated enhancements should
not be included. In addition to the promises made with re-
spect to the calculation, the agreement also contained explicit
language about the ultimate sentence: after the court calcu-
lated the range that it would apply, the Government had to
argue for a sentence within the guidelines range chosen by the
court. Mr. Taylor, however, was free to argue for any sentence,
including one below the range chosen by the court.12




10   Id. at 12.
11 The enhancements increase the offense levels in the guidelines calcula-
tion.
12 R.40 at 4–5. By a parity of reasoning, had the court determined that one
or more enhancements stipulated in the plea did not apply, and arrived at
a lower range, the Government would have been bound to argue for a
sentence within that lower calculated range. It would be a clear breach of
the agreement, under those circumstances, for the Government to advo-
cate for a sentence within the higher range contemplated by the agreement
but not accepted by the court. The problem for Mr. Taylor is that the court
determined the opposite, and the range went up.
No. 18-1545                                                     11

   Because the Government did not breach the plea agree-
ment, Mr. Taylor has failed to meet the first prong of the plain
error standard, i.e., a defect in his sentencing.
                                B.
   Mr. Taylor next submits that the district court erred in ap-
plying two specific enhancements to his base offense level for
engaging in a pattern of activity involving sexual abuse of a
minor, U.S.S.G. § 2G2.2(b)(5), and for use of a computer, id.
§ 2G2.2(b)(6).
    Mr. Taylor explicitly stipulated to the application of both
enhancements in the plea agreement.13 He concedes as much
and notes that he was prohibited from objecting to these en-
hancements because of the plea. His reply brief suggests that
his attorney had attempted to negotiate the omission of these
enhancements but that the Government had strong-armed
him into submission; he does not, however, argue that his
plea was not knowing or voluntary as a legal matter.
    Mr. Taylor’s assent to the plea agreement containing stip-
ulations on the enhancements is dispositive. Plea agreements
are contracts, United States v. Pappas, 409 F.3d 828, 830 (7th Cir.
2005), and the inclusion of specific terms demonstrates the re-
sult of negotiations, see United States v. Cook, 406 F.3d 485, 487
(7th Cir. 2005). Accordingly, “[i]f a defendant knowingly
agreed to relinquish a specific right in exchange for conces-
sions from the government, then that right has been intention-
ally abandoned and thus waived.” Pappas, 409 F.3d at 830.
Mr. Taylor contends, in essence, that his hand was forced and
that he never truly agreed with the enhancements, but his


13   See R.40 at 13.
12                                                          No. 18-1545

narrative demonstrates just the opposite: That he signed the
agreement despite the Government’s insistence on these en-
hancements establishes that he concluded that the benefit of
the Government’s plea offer, even including those provisions,
was worth more to him than the risks of trial. That deliberate
decision amounts to a waiver.14
                              Conclusion
   For the reasons set forth above, we affirm Mr. Taylor’s sen-
tence.
                                                          AFFIRMED




14 The same contract principles that establish that Mr. Taylor waived the
right to contest the enhancement also demand that, even without waiver,
Mr. Taylor cannot now be released solely from the provisions of his plea
regarding these enhancements. Although he also requests, in the alterna-
tive, that he be permitted to withdraw from the agreement in its entirety
at his election, his primary request to be resentenced enforcing the plea
without these enhancements is an approach that we do not permit. See, e.g.,
United States v. Fiore, 178 F.3d 917, 925 (7th Cir. 1999) (“A defendant may
not withdraw from portions of a plea agreement; he may sometimes with-
draw from the plea agreement in its entirety and go to trial or he must
abide by the plea agreement in its entirety. It is inappropriate to take a
blue pencil to the agreement, removing the provisions that in retrospect
the defendant wishes were not there.” (internal quotation marks omitted)
(citation omitted)).